Citation Nr: 1020545	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  03-18 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for episodic 
paresthesias of the hands.

2.  Entitlement to an initial compensable disability rating 
for hypertension.

3.  Entitlement to an initial compensable disability rating 
for right pontine lesion.

4.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative changes of the cervical spine and 
spondylosis with degenerative disc.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from May 1978 to 
August 2002.
        
This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The Veteran subsequently relocated, and jurisdiction of his 
claims folder was transferred to the RO in Los Angeles, 
California, which forwarded his appeal to the Board.
 
The Veteran also had perfected an appeal of an issue 
regarding service connection for asbestosis, claimed as 
shortness of breath, by filing a notice of disagreement (NOD) 
and substantive appeal (e.g., VA Form 9 or equivalent 
statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2009).  However, in a March 2009 statement and 
during a hearing before the undersigned Veterans Law Judge at 
the RO (Travel Board hearing) in May 2009, the Veteran 
withdrew his appeal regarding this issue.  38 U.S.C.A. § 
7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b),(c) 
(2009).  Therefore, it is not in appellate status. 

As alluded to above, the Veteran provided testimony before 
the undersigned Veterans Law Judge at a Travel Board hearing 
in May 2009 in connection with his claim.  The transcript of 
the hearing has been associated with the claims file and has 
been reviewed.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Before addressing the merits of the issues currently on 
appeal, Board finds that additional development of the 
evidence is required.
	
First, the Veteran testified during the May 2009 Travel Board 
hearing that he continues to receive treatment for his 
claimed disabilities currently on appeal, with the exception 
of the right pontine lesion, with the Naval medical clinic at 
the Channel 8 Naval Weapons Station.  However, a review of 
the claims file reveals that no treatment records have been 
associated with the claims file after August 2008.  In this 
regard, VA's duty to assist pertains to obtaining records of 
the Veteran's relevant medical treatment.  38 U.S.C.A. § 
5103A(c)(2); 38 C.F.R.  §§ 3.159(c)(2), (c)(3).  See also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  VA also 
has a duty to make reasonable efforts to obtain relevant 
records, including private records that the claimant 
adequately identifies, and notify the claimant of such 
efforts whenever it is unable to obtain such records.  
38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Because any record of treatment for the Veteran's 
paresthesias of the hands, hypertension, and cervical spine 
disabilities may be relevant to the Veteran's claim, the RO 
should make further attempts to obtain these records, and, if 
they no longer exist, must make this express declaration to 
confirm that further attempts to obtain them would be futile.  
The Veteran also has to be apprised of this.

Next, a VA examination is needed to determine the nature and 
etiology of the Veteran's paresthesias of the hands.  In 
disability compensation (service-connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4). 

In this regard, a review of service treatment records (STRs) 
reveals numerous occasions during which the Veteran 
complained of numbness in his hands and received treatment 
for such complaints spanning from the late 1990s until his 
discharge from service in 2002.  However, no diagnosis was 
made and the etiology of the paresthesias was never 
determined.  He also underwent several motor nerve conduction 
studies and magnetic resonance imagings (MRIs), which 
ultimately found degenerative disc/joint disease in the 
cervical spine, a possible demyelinating disease, and a 
pontine lesion.  

Post-service, treatment records continued to show complaints 
of, and treatment for, numbness and paresthesias of the hands 
immediately following discharge from service.  Nevertheless, 
in a January 2003 rating decision, the RO denied service 
connection for this claimed disability because there was no 
diagnosis of a disability; the RO indicated that paresthesias 
is a symptom and not a ratable disability.  However, 
treatment records show that the Veteran was diagnosed with 
carpel tunnel syndrome sometime in 2005, although the Veteran 
testified that carpel tunnel syndrome had been ruled out.  
See May 2009 Travel Board hearing transcript.  

As for a nexus, there have been indications that the 
Veteran's symptomatology may be related to his cervical spine 
disability, including an August 2000 letter from A. S. 
Farrukh, M.D., who indicated that the Veteran's numbness in 
the hands may be cervical in origin; and a January 2001 STR 
noting that the Veteran's degenerative disc/joint disease of 
the cervical spine was likely involved in his paresthesias of 
the hands.  However, a July 2001 neurology consult indicated 
an unknown etiology.    

Thus, in light of medical evidence of in-service treatment 
and continuous symptomatology since service, a possible 
current diagnosis of carpel tunnel syndrome, a possible nexus 
between the Veteran's paresthesias of the hands and his 
cervical spine disorder, and the decision reached in 
McLendon, supra, a comprehensive VA medical examination and 
opinion are needed to determine the exact nature and etiology 
of the Veteran's paresthesias of the hands, and whether any 
current hand disorder, whether neurological or otherwise, is 
traceable back to the symptomatology he experienced during 
his military service, or is secondary to, or aggravated by, 
his service-connected cervical spine or lumbar spine 
disabilities.  

Next, VA examinations are needed to determine the current 
severity of the Veteran's service-connected hypertension, 
right pontine lesion, and degenerative changes of the 
cervical spine and spondylosis with degenerative disc.  In 
this regard, the Veteran has complained of worsening 
symptoms.  With respect to his hypertension, the Veteran 
indicated that he experiences dizziness and lightheadedness.  
With respect to his right pontine lesion, the Veteran 
indicated that he has become more forgetful and less able to 
concentrate, although he acknowledged that his MRIs have 
shown that his right pontine lesion is stable and consistent.  
In reference to his degenerative changes of the cervical 
spine and spnodylosis with degenerative disc, the Veteran 
testified that he takes a muscle relaxant for stiffness, and 
experiences muscle spasms, severe flare-ups once a month, and 
less severe flare-ups every other week.  See May 2009 Travel 
Board hearing transcript.  All of these symptoms may be 
indications that his disabilities have worsened, and 
examinations are needed to determine whether this is the 
case.  

Furthermore, the Veteran's last VA examination for 
hypertension and his cervical spine was in August 2008, over 
one-and-a-half years ago, and his last VA examination for his 
right pontine lesion was in December 2002, over seven years 
ago.  More current examinations would be helpful in deciding 
his appeal, particularly because the Veteran has complained 
of worsening symptoms.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (determining that the Board should have 
ordered a contemporaneous examination of the Veteran because 
a 23-month-old examination was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
the record does not adequately reveal the current state of 
claimant's disability, fulfillment of the statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the last examination).    

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide information as to the dates of 
any treatment received at VA for his 
paresthesias of the hands, hypertension, 
and cervical spine disabilities since 
August 2008.  The Veteran should also 
furnish signed authorizations for the 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records (not already in the claims 
folder) from all sources should be 
requested.  All records obtained should be 
added to the claims folder.  If requests 
for any private treatment records are 
unsuccessful, VA should inform the Veteran 
of the non-response so that he will have 
an opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R § 3.159.

2.  Arrange for the Veteran to undergo a 
VA orthopedic/neurological examination, by 
an appropriate specialist, to determine 
the nature, severity, and etiology of any 
current bilateral hand disorder, including 
carpel tunnel syndrome and any 
neurological disorder manifested by 
paresthesias of the hands.  The claims 
file must be made available for review of 
his pertinent medical and other history, 
particularly records of any relevant 
treatment.  

The examination should include any 
necessary diagnostic testing or 
evaluation.  Based on a physical 
examination and comprehensive review of 
the claims file, the examiner is asked to 
provide an opinion responding to the 
following questions:

(a)  Does the Veteran currently have a 
bilateral hand disorder, including carpel 
tunnel syndrome and a neurological 
disorder manifested by paresthesias of the 
hands?

(b)	 If so, is it at least as likely 
as not ((50 percent or more 
probability) the Veteran's current 
bilateral hand disorder is a residual of, 
or related to, complaints of and treatment 
for numbness of the hands in service?  

(c)	 If not, is it at least as likely 
as not (50 percent or more 
probability) the Veteran's current 
bilateral hand disorder is caused by the 
Veteran's service-connected cervical spine 
and/or lumbar spine disorder?  If the 
etiology of the bilateral hand disorder is 
attributed to multiple factors/events, the 
examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.

(d)  If the examiner's opinion is that the 
Veteran currently has a bilateral hand 
disorder, but that the bilateral hand 
disorder is not due to the Veteran's 
service-connected cervical spine and 
lumbar spine disorders, then the examiner 
should answer this question:  is it at 
least as likely as not (50 percent or more 
probability) that the Veteran's current 
bilateral hand disorder is aggravated by, 
that is, permanently increased in severity 
as a result of, the Veteran's service-
connected cervical spine and/or lumbar 
spine disorder?  

If any requested opinion cannot be 
provided without resort to pure 
speculation, the examiner should so 
indicate.  The examiner should state the 
reason why speculation would be required 
in this case (e.g., if the requested 
determination is beyond the scope of 
current medical knowledge, actual 
causation cannot be selected from multiple 
potential causes, etc.).   If the examiner 
is unable to reach an opinion because 
there are insufficient facts or data 
within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion, or other information 
needed to provide the requested opinion.  

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinions, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinions, please 
expressly indicate this and discuss why 
this is not possible or feasible.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  

3.  Arrange for the Veteran to undergo a 
VA examination, by an appropriate 
specialist, to determine the current 
severity of his service-connected 
hypertension.  The claims file, including 
a complete copy of this remand, must be 
made available for review of the Veteran's 
pertinent medical history, including, 
in particular, the records of his recent 
treatment.

The examination should include any 
necessary diagnostic testing or 
evaluation.  The examination report should 
include a discussion of the current level 
of severity of the hypertension, including 
any current manifestations of the 
disorder. 

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate the 
extent and severity of the Veteran's 
current hypertension, whether the 
Veteran's hypertension has worsened, and 
indicate the effect the Veteran's 
hypertension has on his ability to obtain 
and maintain gainful employment.  

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  

4.  Arrange for the Veteran to undergo a 
VA examination, by an appropriate 
specialist, to determine the current 
severity of his service-connected right 
pontine lesion.  The claims file, 
including a complete copy of this remand, 
must be made available for review of the 
Veteran's pertinent medical history, 
including, in particular, the records of 
his recent treatment.

The examination should include any 
necessary diagnostic testing or 
evaluation, including MRI or any other 
brain scans necessary.  The examination 
report should include a discussion of the 
current level of severity of the right 
pontine lesion, including any current 
manifestations or residuals of the 
disorder, such as forgetfulness or any 
neurological manifestations in the upper 
or lower extremities. 

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate the 
extent and severity of the Veteran's 
current right pontine lesion, whether the 
Veteran's right pontine lesion has 
worsened, and indicate the effect the 
Veteran's right pontine lesion has on his 
ability to obtain and maintain gainful 
employment.  

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  

5.  Schedule the Veteran for a VA 
orthopedic/neurological examination, by an 
appropriate specialist, to assess the 
current severity of his service-connected 
degenerative changes of the cervical spine 
and spondylosis with degenerative disc.  
The claims folder should be made available 
to the examiner for review for the 
examination, particularly a copy of this 
remand and any pertinent treatment and 
history.  

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The examination must include 
range of motion findings.  The examiner is 
asked to identify and describe any current 
symptomatology, including any arthritis 
found and any functional loss associated 
with the cervical spine disability due to 
more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, 
pain on pressure or manipulation, and 
muscle spasm.

The examiner should specify any additional 
limitation of motion due to any of these 
factors, including during prolonged, 
repetitive use of the cervical spine, or 
when, for example, the Veteran's symptoms 
are most problematic ("flare-ups").  
If there is no objective evidence of these 
symptoms, the examiner should so state.

If there is evidence of any objective 
neurological abnormality associated with 
the Veteran's service-connected cervical 
spine disorder, such as radiculopathy or 
sciatica affecting the upper extremities, 
the examiner should identify this 
abnormality and comment on its severity.

The examination report should also include 
a discussion of whether the Veteran has 
incapacitating episodes and their total 
duration (in weeks) during the last 12 
months.  Note:  an incapacitating episode 
is a period of acute signs and symptoms 
due to intervertebral disc syndrome (IVDS) 
requiring bed rest prescribed by a 
physician and treatment by a physician.

Finally, the examiner should indicate the 
effect the Veteran's cervical spine 
disorder has on his ability to obtain and 
maintain gainful employment.  

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences to his claim for a 
higher initial rating. 

6.  Readjudicate the Veteran's claim for 
service connection for paresthesias of the 
hands, claim for an initial compensable 
disability rating for hypertension, claim 
for an initial compensable disability 
rating for right pontine lesion, and claim 
for an initial disability rating in excess 
of 10 percent for degenerative changes of 
the cervical spine and spondylosis with 
degenerative disc, in light of the 
examinations provided to him and any 
additional medical evidence received since 
the SSOC in January 2009.  If any claim is 
not granted to the Veteran's satisfaction, 
send him and his representative an SSOC.  
It must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
The Veteran should be given an opportunity 
to respond to the SSOC before returning 
the file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


